Citation Nr: 0923700	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.  

The instant claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
decision issued by the RO.  

The Board previously remanded the case to the RO in February 
2006 for additional development of the record.  

This appeal is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

This claim was remanded in February 2006 for additional 
development of the record.  Unfortunately, the Board finds 
that the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In pertinent part, the February 2006 remand action requested 
that the veteran be contacted and ask to provide the names 
and addresses of the counselors/health care providers, who 
had treated or examined him.  

This was accomplished as part of a March 2006 letter.  The 
Veteran thereafter supplied VA a number of signed and dated 
forms (VA Form 21-4142); however, he did not list the 
specific medical providers on each form.  Instead, the 
Veteran also supplied at that same time a photocopy which 
included business cards/appointment reminders from different 
health care providers.  

The Veteran's accredited representative, as part of her June 
2009 Written Brief Presentation, in citing Stegall, observed 
that these cited records were not obtained.  

To satisfy due process concerns, the Veteran should be 
afforded another attempt to assist VA in obtaining these 
cited private medical/employment records.  Stegall.  

The RO also received from the Ft. Lauderdale Vet Center an 
April 2009 treatment "summary" concerning medical care 
afforded him at that facility.  The treatment dates were 
reported to be from May 2001 to June 2005.  

The complete "daily counseling records," as requested, 
should be sought from this treatment facility to assist VA in 
the development of the Veteran's claim.  As such, additional 
action is required.  Stegall.  

As the above-cited records may include pertinent information 
in support of the Veteran's claim, for example, evidence 
which goes to assist VA in verifying a stressor, an 
additional attempt to obtain these records should be 
undertaken.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to request that the Veteran supply signed 
and dated copies of the VA Form 21-4142 
pertaining to each of the nine 
medical/employment providers listed by 
him on the photocopy he supplied to VA in 
June 2006.  

Then, the RO request copies of the 
records of such treatment and/or 
employment-related counseling directly 
from the providers.  Also request that 
the Veteran provide any such records in 
his possession.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(e).  

2.  The RO should again request copies of 
the Veteran's complete daily counseling 
records from the Ft. Lauderdale Vet 
Center.  Also request that the Veteran 
provide any such records he may have in 
his possession.  

A failure to respond or a negative 
response must be noted in writing and 
associated with the claims folder.  
Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  

3.  Following completion of all indicated 
development, the RO should then 
readjudicate the issue on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required on his part until he is notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




